                       Case 1:19-cr-00850-JSR Document 153 Filed 02/24/21 Page 1 of 5
AO 245B (Rev 09/19)   Judgment m a Cnmmal Case     (form modified w1thm D1stnct on Sept. 30, 2019)
                      Sheet I



                                       UNITED STATES DISTRICT COURT
                                                        Southern District of New York
                                                                           )
             UNITED STATES OF AMERICA                                      )       JUDGMENT IN A CRIMINAL CASE
                                 V.                                        )
                         Parker H. Petit
                                                                           )
                                                                           )       Case Number: 1: 19 CR 850 - 01 (JSR)
                                                                           )       USM Number: 72909-019
                                                                           )
                                                                           )         Eric Bruce, Esq.
                                                                           )       Defendant's Attorney
THE DEFENDANT:
0 pleaded guilty to count(s)
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
~ was found guilty on count(s)         2
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                             Offense Ended
15 U.S.C. §78j(b) &78ff          Securities Fraud                                                              12/25/2016            2




       The defendant is sentenced as provided in pages 2 through           _ _5__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
Ii! The defendant has been found not guilty on count(s)           1
                                                                   ·--------------------------
D Count(s) - - - - - - - - - - - - - 0 is                          0 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                    2/23/2021
                                                                          -----------
                                                                          Date oflmpos1hon of Judgment




                                                                          Signature ofJudge




                                                                                                     Hon. Jed S. Rakoff, U.S.D.J.
                                                                          Name and Title of Judge




                                                                          Date
                         Case 1:19-cr-00850-JSR Document 153 Filed 02/24/21 Page 2 of 5
AO 245B (Rev 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment-Page   _2__   of   --~--
 DEFENDANT: Parker H. Petit
 CASE NUMBER: 1: 19 CR 850 - 01 (JSR)

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  Count 2: Twelve (12) months jail.




      !ti   Toe court makes the following recommendations to the Bureau of Prisons:
             Incarceration in the Federal Medical Center at Lexington, Kentucky or
            the Federal Medical Center at Butner, North Carolina.




      0 The defendant is remanded to the custody of the United States Marshal.

      0 Toe defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

      0     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            @ before 2 p.m. on         9/21/2021 _ _ _ _ _ __
            D   as notified by the United States Marshal.

            0 as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at           _ _ _ _ _ _ _ _ _"_ _ _ _ , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                          By   ------=-c=--=c---c-c-----------------
                                                                                        DEPUTY UNITED STATES MARSHAL
                          Case 1:19-cr-00850-JSR Document 153 Filed 02/24/21 Page 3 of 5
AO 245B (Rev. 09/19)   Judgment in a Cnminal Case
                       Sheet 3 - Supervised Release
                                                                                                      Judgment-Page   _3__     of _ _ _ _ _ _
DEFENDANT: Parker H. Petit
CASE NUMBER: 1: 19 CR 850 - 01 (JSR)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 (None)




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applzcable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)      Case
                       Judgment  ma1:19-cr-00850-JSR
                                    Cnminal Case                  Document 153 Filed 02/24/21 Page 4 of 5
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                       Judgment- Page - ~ of _ _ 5_ __
 DEFENDANT: Parker H. Petit
 CASE NUMBER: 1: 19 CR 850- 01 (JSR)
                                        .       CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution              Fine                   AV AA Assessment*        JVTA Assessment**
 TOTALS           $    100.00               $                       $    1,000,000.00       $                        $



 li'.l" The determination ofrestitution is deferred until 5/21/2021 . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless sp~ci_fied otherwise tn
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                  Total Loss***               Restitution Ordered      Priority or Percentage




 TOTALS                             $
                                        ----------
                                                                 0.00           $                      0.00
                                                                                    --------


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the             D fine     D restitution.
       D the interest requirement for the           D    fine    D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)      Casema1:19-cr-00850-JSR
                       Judgment     Criminal Case             Document 153 Filed 02/24/21 Page 5 of 5
                       Sheet 6 - Schedule of Payments
                                                                                                        Judgment-Page   _5__      of _ __5_ __ _
 DEFENDANT: Parker H. Petit
 CASE NUMBER: 1: 19 CR 850- 01 (JSR)

                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$ . 100.00 ----- due immediately, balance due


            •     not later than                                  , or
            •     in accordance with
                                       •    C,
                                                 •    D,
                                                              •    E, or    O F below; or

 B     •    Payment to begin immediately (may be combined with             oc,        OD,or        0 F below); or

 C     O    Payment in equal
                           ________ (e.g., weekly, monthly, quarterly) installments of$ ______ over a period of
           _______ (e.g., months or years), to commence _______ (e g., 30 or 60 days) after the date of this judgment; or

 D     O    Payment in equal     ___             (e.g., weekly, monthly, quarterly) installments of $
                                                                                                    _____ over a period of
                           (e.g., months or years), to commence   _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     O    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                Joint and Several             Corresponding Payee,
       (including defendant number)                        Total Amount                     Amount                       if appropriate




 0     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following d · (I)                  (2)     · ·      · ·
(5) fine P.rincipal, (6) fine interest, (7) co~~niiy res~~fi~g1e(i)t'NT~ st1 tutwn prmc(Ip)al, (3) ~estitution interest, (4) AVAA assessment,
prosecution and court costs.                                  '           assessment, 9) penalties, and (I 0) costs, mcluding cost of
